                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-20-FDW

AJANAKU E. MURDOCK,                 )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                                 ORDER
                                    )
CHRISTINA THOMPSON, et al.,         )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on Plaintiff’s pro se “Request for Subpoenas,” (Doc.

No. 40).

       In his Request, Plaintiff states that he previously submitted his subpoena forms to defense

counsel, who sent back the forms because they are not required to serve subpoenas on non-clients.

Plaintiff has now sent them to the Court and asks that they be served on several individuals.

Attached to the Request are several subpoena forms that are blank except for the individuals’

names from whom he apparently seeks information.

       Routine discovery requests should not be filed with the Court. This Court’s local rules

provide that “[t]he parties shall not file any initial disclosures, designations of expert witnesses

and their reports, discovery requests or responses thereto, deposition transcripts, or other discovery

material unless: (1) directed to do so by the Court; (2) such materials are necessary for use in an

in-court proceeding; or (3) such materials are filed in support of, or in opposition to, a motion or

petition.” LCvR 26.2. Further, on motion on or on its own, “the court must limit the frequency or

extent of discovery otherwise allowed by these rules or by local rule if it determines that: (i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other
source that is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery

has had ample opportunity to obtain the information by discovery in the action; (iii) the proposed

discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Plaintiff’s

Request fails to explain the purpose of his request or the information he is seeking. The Court is

therefore unable to determine the type of subpoenas Plaintiff seeks and whether or not they are

appropriate. Plaintiff is instructed to acquaint himself with the Federal Rules of Civil Procedure,

this Court’s local rules, and the blank forms available on the Court’s website. 1 See, e.g., Fed. R.

Civ. P. 26.

       IT IS THEREFORE ORDERED that Plaintiff’s Request for Subpoenas, (Doc. No. 40),

is DENIED.

                                             Signed: March 25, 2019




       1
           http://www.ncwd.uscourts.gov/
